Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 1 of 12
Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 2 of 12
Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 3 of 12
Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 4 of 12
Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 5 of 12
Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 6 of 12
Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 7 of 12
Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 8 of 12
Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 9 of 12
                                  Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 10 of 12
JS44.~Rev02/19)            ~!)(ry)                                                ~tVERSHEET                                                                   6: ;LO·- 6'-fD
The JS 44 civil cover sheet and the mformat1on contained herem        lace        plement the fihng and service of pleadings or other papers as requ!fed b)I law exc~ as
provided by local rules of court This form, approved by the Judi      rence o the Uruted States m September 1974, 1s required for the use of the Cler. fC wt r
purpose of 1mllatmg the civil docket sheet (SEE INSTRUCTIONS ON 'EXT PAGE Or THIS FORM)

I. (a) PLAINTIFFS                                                                                                        DEFENDANTS
 ADOLFO A ROSARIO                                                                                                      CHARLES R. HILDEBRAND, ESTES EXP
                                                                                                                       CORPORATION AND ESTES EXPRESS
        (b) County of Residence ofF1rst L 1sted Plamt1ff                                                                 County of Residence of First Listed Defendant




        (C)   Attorneys (firm Name, Address. and Tele_ef,one umbq)
Kenneth Millman, Esquire. The Law r irm f Le1sawi
2755 Century Boulevard, Wyomissing, PA 19610
(610) 372-3500

II. BASIS OF JURJSDJCTJO!'/ (P/ocean "X                             mOneBoxOnly)                        III. CITIZENSHIP 0                                    NCJP AL PARTIES (Place an           'X" tn One Box/or Plamtiff
                                                                                                                     (For Diversity Cases                                                 and One Box for Defendant}
::J I      U S Government                 0 3 Federal Question                                                                                                                                            PTF      DEF
             Plamt,ff                              f(J S   Government Not a Party)                           Citizen of This State                                     Incmporated or Pnnc1pal Place       [J 4    0 4
                                                                                                                                                                         ofBusmess In Tins State

::J 2 lJ S Government                            D1vers1ty                                                   C'1t1zen of Another State                                 Incorporated and Pnnc1pal Place                :'.'J 5   CJ 5
         Defendant                                 (/nd1cate Ctttzensh1p of Parlles tn Item Ill}                                                                          of Busmess In Another State

                                                                                                                                                                      Foreign Nation                                            CJ6




::J 110 Insurance                                                                                                                                                                           CJ 375 f aise Clauns Act
::J 120Manne                             CJ 310 Airplane                0 365 Personal I11Jury •                                                                                            CJ 376 Qm Tam (3 I USC
::J 130 Miller Act                       CJ 31 5 Airplane Product                   Product L1abihty                                                                                                      3729(a))
:'.'J 140 Negotiable Instrument                L1abihty                 :'.'J 367 Health Caret                                                                                              CJ      400 State Reapporllonment
::J I 50 Recovery of Overpayment         CJ 32 Assault, L,bel &                    Phannaceullcal                                                                                           CJ      410 Antitrust
          & E11forcement of Jud                 lander                             Personal lnJury                                                    :'.'J 820 Copynghts                   :'.'J   4 30 flanks and Bankmg
:'.'J 151 Medicare Act                                                             Product L1ab1hty                                                   :'.'J 830 Patent                      CJ      4 50 COllllDerce
::J 152 Recovery of DefauJte                                            CJ 368 Asbestos Personal                                                      0 8.35 Patent • Abbreviated           ::J     460 Deportation
          Student Loans                                                             InJury Product                                                              New Drug Apphcallon         :'.'J   470 Racketeer Influenced and
          (Lxcludes Veterans)                                                       Liabihty                                                          ::J 840 Trademark                                  Corrupt Orgaruz.allons
0 153 Recovery ofOverpa                                                      PERSONAL PROPERTY               '                                                                           • CJ       480 Consumer C'red1t
          of Veteran· s Benefits                                        CJ 370 Other Fraud                                                            CJ      861 HIA (I 395ft)            :'.'J    485 Telephone Consumer
CJ 160 Stockholders' Smts                                               :'.'J 37 I Truth m Lendmg                      Act                            :'.'J   862 Black Lung (92 3)                       Protection Act
CJ 190 Other Contract                                                   CJ 380 Other Personal                ::J 720 Labor/Management                 :'.'J   863 DIWC/DIWW (405(g))        CJ      4 90 C.able/Sat TV
:'.'J 195 Contract Product Liabih                                                  Property Damage                      Relations                     CJ      864 SSID Title XVI            :'.'J   850 Secunlles/Commodllles/
0 I 96 Francluse                                                        ::-:, 385 Property Damage            CJ    740 Railway Labor Act              CJ      865 RSI (405(g))                            Exchange
                                                                                   Product Liability         ::J   751 Famtly and Medical                                                   :'.'J   890 Other Statutory ACllons
                                                                                                                        Leave Act                                                           :'.'J   891 Agncultural Acts
                                                                                                   ONS·. + CJ      790 Other Labor L11Igat1on        ~:;~FED~;2i~RA~~l/ll[i]~~-
                                                                                                                                                                    -~~S~[E:l:];[11::J              893 Fnvrronmental Matters
:'.'J   210 Land Condernnallon                                                  Habeas Corpus:             CJ      791 Employee Re11rement     ::J 870 Taxes (L S Plamt1ff          CJ              895 Freedom of lnformallon
:'.'J   220 Foreclosure                                                 ::J     463 Ahen Detainee                      Income Secunty Act                 or Defendant)                                   Act
:'.'J   230 Rent Lease & EJectment                                      :'.'J   510 Motions to Vacate                                          :'.'J 87 I IRS -Tiurd Party          :'.'J           896 Arb1tra11on
CJ      240 Torts to Land                                                            Sentence                                                             26 L'SC 7609              CJ              899 Achrurustratlve Procedure
:'.'J   24 5 fort Product Liab1hty              Accommodat10ns          CJ      530 General                                                                                                              Act/ReVIew or Appeal of
::J     290 All Other Real Property      CJ 445 Amer wlD1sabih11es •    CJ      5 35 Death Penalty                                                                                                       Agency Decis10n
                                                Employment                      Other:                     :'.'J 462 Naturalizallon Apphcat1on                                      0               950 Coust1tut1onal1ty of
                                         CJ 446 Arner w/01sab1ht1es ·   CJ      540 Mandamus & Other       CJ 465 Other lnrnngrallon                                                                     State Statutes
                                                Other                   CJ      550 CIVll Rights                     ACllons
                                         CJ 448 Educallon               :'.'J   555 Pnson Condition
                                                                        :'.'J   560 Civil Detamee •
                                                                                     Conditions of
                                                                                     Confinement


                                      Removed from            '.1 3     Remanded from                 '.1 4 Remstated or          ::::J 5 Transferred from            ['J   6 Mull!d1stnct                0 8 Mult1d1stnct
                                      State Court                       Appellate Court                      Reopened                    Another D1stnct                      L1t1gatmn -                       L1tigatmn-
                                                                                                                                         (specify)                            Transfer                          Dlfect hie
                                             Cite the U S CIVIi Statute under which you are filmg (Do not eite jurisdictional statutes unless diversity}
                                              28 USC 1391 b)(2) I Pa CSA 3714
                    SE OF ACTION Bnef descnption of cause
                                              Diversity / Careless disregard for the safety of other persons and property
VII. REQL"ESTED IN    ('J CHECK If nns IS A CLASS ACTION                                                           DEMAND$                                          CHECK YES O )' if demanded                Ifi C   mplamt
     COMPLAINT:            L1'1DER RULE 23, F RCv P                                                                                                                 JURY DEMA, D:
VIII. RELATED CASE(S)
                         (See tnstn,cllons}




                                                                                .-.--
      IF ANY                                WDGE                                                                                                              DOCKET NL'MBER
DATE                                                                            S!GNATI;RE OF ATI"ORN"I,Y OF RECORD
01/28/2020
FOR OFFICE L'SE ONLY
                                                                                                                                                                                                    JAN 30 2020
        RFC'E.IPT   #                 AMOUNT                                        APPL YING IFP                                     JL'DGE                                      MAG Jt:DGF
                           Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 11 of 12
                                                                                   J.,sDISTRICT COURT
                                                                                   ofsTRJCT OF PENNSYLVANIA

                                                                                     . le\ TIO~ FOR\1
                                                                                                                                     20
                      (to be used by counsel or pro se plamtiff to Indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: _______!_1_9                       W~s!__Do_u~la~s St~et, ~eadi~~ Be!~__9_ount~~A ~960~ _____ _
Address of Defendant:                                   27599 Dunstan Court, Milton, Sussex County, DE 19968
Place of Accident, Incident or Transaction:                Interstate 78 near Milepost 55 in Salisbury Twp., Lehigh County, PA


RELATED CASE, IF ANY:

Case Number _ _ _ _ _ _ _ _ _ _ __                                Judge. ___ _                                               Date Terminated: _ _ _ _ _ _ _ _ _

Civil cases are deemed related when Yes is answered to any of the following q

      Is this case related to property included m an earlier numbered suit pending or withm one year
      previously terminated action m this court?
                                                                                                                                YesD                  Noll]
2.    Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt
      pendmg or withm one year previously terminated action m this court?
                                                                                                                                YesD                  Noll]
3     Does this case mvolve the validity or infringement of a patent already in smt or any earher
      numbered case pendmg or withm one year prev10usly terminated act10n ofth1s court?
                                                                                                                                YesO                  Noll]
4     Is this case a second or successive habeas corpus, social secunty appeal, or prose civil rights
      case filed by the same individual?
                                                                                                                                YesD                   Noll]
I certify that, to my knowledge, the withm case                                  related to any case now pending or within one year previously terminated action in
this court except as noted above.
DATE        01/28/2020 _______ _                                                                                                                  75272
                                                                          Attorney-at-Law I Pro Se Plaintiff                               Attorney ID   #   (if applicable)


CIVIL: (Plare a ✓ in one category only)

A.           Federal Question Cases:                                                         B.   Diversity Jurisdiction Cases:

01           Indemnity Contract, Marine Contract, and All Other Contracts                          I.   Insurance Contract and Other Contracts
•• 23.       FELA
             Jones Act-Personal lnJ ury                                                     ••
                                                                                                  2.
                                                                                                  3.
                                                                                                        Airplane Personal Injury
                                                                                                        Assault, Defamation
 •    4      Antitrust
                                                                                              @5
                                                                                                  4.    Marine Personal InJury

 B ~-
 •     7
             Patent
             Labor-Management Relations
             Civil Rights
                                                                                             •• ) 6.
                                                                                                  7.
                                                                                                        Motor Vehicle Personal Injury
                                                                                                        Other Personal Injury (Please specify) __________ _
                                                                                                        Products Liability
 • 8         Habeas Corpus                                                                 \r;J 8.
                                                                                            •
                                                                                                        Products Liab1hty - Asbestos


0
 8 io. II
             Securities Act(s) Cases
             Social Secunty Review Cases
             All other Federal Question Cases
                                                                                                  9     All other Diversity Cases
                                                                                                        (Please specify) ____________________ _

             (Pleasespec(/;,j _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _



                                                                             ARBITRATION CERTIFICATION
                                                    (The effect ofthrs certification 1s to remove the case from eligibility for arbitration)

                   neth Millman, Esquire - _, counsel of record or prose plamtiff, do hereby certify
             Pu suant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and behef, the damages recoverable m this civil action case
             ex ed the sum of $150,000 00 exclusive of interest and costs.

                                                                                                                                               JAN 30 2020
                                                                                                                                                  75272
                                                                          Attorney-at-Law I Pro Se Plamtiff                                Attorney ID   #   (if applicable)

NOTE A tnal de novo will be a tnal by Jury only 1fthere has been comphance with FR C P 38

Cl> 609 {5120/8}
          Case 5:20-cv-00540-JFL Document 1 Filed 01/30/20 Page 12 of 12


                                                    C
                        IN THE UNITEJTATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM                           20              540•
    ADOLFO A. ROSARIO                                                       CIVIL ACTION

                       v.
    CHARLES R. lflLDEBRAND, ESTES                                              ~u
    EXPRESS Lfl\,ES CORPORATION Ar-..U                                      NO.··
    ESTES EXPRESS LINES
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT O~'E OF THE FOLLO~G CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                               ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
     and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                             ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                                ( )




                                                                                                  ~
(f) Standard Management - Cases that do not fall into any one of the other tracks.


  01/28/2020                      Kenneth Millman, Esquire
Date                               Attorney-at-law                      Attorney for Plaintiff
 (610) 372-3500                  (610) 372-8671                        kmillman@leisawitzheller.com

Telephone                           FAX Number                          E-Mail Address


( Civ. 660) I 0/02




                                                                                      JAN 30 2020
